Case 2:19-cv-00539-NIQA Document 1 Filed 02/06/19 Page 1 of 23

—AS-44- (Rev, G/F} mmo ere ee: EF EVITL COVER SHEET sorta me eee

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as

provided by local miles of court. This form, appraved by the Judicial Conference of the

nited States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet, (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM, )

L (a) PLAINTIFFS
Westminster American Insurance Company

(b) County of Residence of First Listed Plaintiff Baltimore
(EXCEPT IN US. PLAINTIFF CASES)

{C) Attorneys (Firm Name, Address, and Telephone Number)
William T. Salzer, Esquire, Swartz Campbell, LLC,
Two Liberty Place, 28th Floor, 50 South 16th Street,
Philadelphia, PA 19102, Phone: 215-299-4346

DEFENDANTS
Spruce 1530, LLC and Al Shapiro

County of Residence of First Listed Defendant Montgomery

(IN US. PLAINTIFF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED,

Attorneys (if Known)

 

 

Ii, BASIS OF JURISDICTION (Place au “X" in One Box Onty)

 

WI. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff

(Far Diversity Cases Only} and One Box for Defendant)
01 U.S. Government G3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not 4 Party} Citizen of This State O 1  & 1 Incorporated or Principal Place o4 m4
of Business In This State

O2 U.S. Government G4 Diversity Citizen of Another State Y 2 OO 2 Incorporated axe Principal Place RSs o5

Defendant (Indicate Citizenship of Parties in Hem III) of Business In Another State
Citizen or Subject of a O03 O 3 Foreign Nation o6 6

Foreign Couniry

 

 
  

a MX" in One Box Only}

   
 
  
  

‘CONTI
@ 110 Insurance

PERSONAL INJURY PERSONAL INJURY

   

   
    

   
 
  
 
 

Click here for: Nature o
EURRUPPEY

(1 422. Appeal 28 USC 158

    

f Suit Code Descriptions
[a OTHER STATI

0 375 Faise Claims Act

    

  

    

  
    

    

               
    

C120 Marine C7 310 Airplane OF 365 Personal Injury - af Property 21 USC 881 | 423 Withdrawal O 376 Qui Tam (31 USC
CF 130 Miller Act 7 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729(a))
O 140 Negotiable Instrument Liability O 367 Health Care/ G 400 State Reapportionment
0 150 Recovery of Overpayment C0 320 Assault, Libel & Pharmaceutical OPbe LY tUGH $0 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 0 820 Copyrights 0 430 Banks and Banking
O 151 Medicare Act 0 334 Federal Employers’ Product Liability OC 830 Patent 0 450 Commerce
0 152 Recovery of Defaulted Liability C) 368 Asbestos Personal 7 835 Patent - Abbreviated 0 460 Deportation
Student Loans O01 340 Marine Injury Product New Drug Application |( 470 Racketeer Influenced and
(Excludes Veterans) C7 345 Marine Product Liability Corrupt Organizations
CT 153 Recovery of Overpayment Liability PERSONAL PROPERTY F LABOR: ae SOLES CURLY | 0 480 Consumer Credit
of Veteran’s Benefits C350 Motor Vehicle 0 370 Other Fraud 0 716 Fair Labor Standards O 861 HIA (139: OG 490 Cable/Sat TV
0 160 Stockholders’ Suits 0 355 Motor Vehicle OF 371 Truth in Lending Ast J 862 Black Lang (923} 0 850 Seourities/Commadities/
0 190 Other Contract Product Liability CO 380 Other Personal J 720 Labor/Management CI 863 DIWC/DIWW (405(g)) Exchange .
D 195 Contract Product Liability | (1 360 Other Personal Property Damage Relations 0 864 SSID Title XVI O 890 Other Statutory Actions
1 196 Franchise Injury 1 385 Preperty Damage 0 740 Railway Labor Act 7 865 RSI (403(g)} O 891 Agricultural Acts
C) 342 Personal Injury - Product Liability Cf 751 Family and Medical 01 893 Environmental Matters
Medical Malpracti Leave Act 0 895 Freedom of Information

   

 
  
   

   

   
  

 

  

        

    

   
 

    

 

 

 

 

Res EPROPER TS 0 =.(C 790 Other Labor Litigation [E2qaER ERA EAR SUELS Act
0 200 Land Condemnation 0 440 Other Civil Rights St O 791 Employee Retirement CF 870 Taxes (U.S. Plaintiff C) 896 Arbitration
0 220 Foreclosure O 441 Voting OF 463 Alien Detainee Income Security Act or Defendant) 0) 899 Administrative Procedure
4 230 Rent Lease & Ejectment OF 442 Employment ( 510 Motions to Vacate 0) 871 IRS—Third Party Act/Review or Appeal of
O) 240 Torts to Land O 443 Housing/ Sentence 26 USC 7609 Agency Decision
C1 245 Tort Product Liability Accommodations G 530 General O 950 Constitutionality af
Cf 290 All Other Real Property (1 445 Amer. w/Disabilitics -](1 535 Death Penalty EER State Statutes
Employment Other: © 462 Naturalization Application
0 446 Amer, w/Disabilities -|(1 540 Mandamus & Other | 465 Other Immigration
Other (1 550 Civil Rights Actions
07 448 Education G 555 Prison Condition
1 560 Civil Detainee -
Conditions of
Confinement
¥. ORIGIN (Place an “X” in Que Bax Only}
G1 Original (72 Removed fromm O 3 Remanded from O 4 Reinstatedor © 5 Transferred from © 6 Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened. Another District Litigation - Litigation -

28 U.S.C. § 2201, 2615.6.

Brief description of case:

VI. CAUSE OF ACTION

 

(specifi Transfer Direct File

Cite the U.S, Civil Statute ya which ai re Tiling (Do net cite jurisdictional statntes unless diversity):

Ign

 

 

 

 

 

 

 

 

VH. REQUESTED IN [? CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:

COMPLAINT: UNDER RULE 23, F.R.Cv.P, JURY DEMAND: O Yes No
VHL RELATED CASE(S)

(See instractions}:

IF ANY *  upGE __ DOCKET NUMBER __ ee

BATE Wi oy  OERECOED
Lay |
FOR OFFICE USE ONLY f
RECEIPT # - AMOUNT APPLYING IFP JUDGE MAG. JUBGE

 

 
Case 2:19-cv-00539-NIQA Document 1 Filed 02/06/19 Page 2 of 23

 

—I8-44-Reverse - (Rove 06/17)-~~ . 7 ms

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court, This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

L(a)

{b)

(c)

IL

Il.

IV.

VIL

VIL.

VITL

Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. Ifthe plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
then the official, giving both name and title.

County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county im which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved,}

Attorneys. Enter the firm name, address, telephone number, and attorney of record, If there are several attorneys, list them on an attachment, noting
in this section "(see attachment)",

Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.

United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant, (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box,

Federal question. (3) This refers to suits under 28 U.S.C. 133 1, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. ig a party, the U.S. plaintiff or defendant code takes
precedence, and box | or 2 should be marked.

Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states, When Box 4 is checked, the
citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
cases.)

Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party,

Nature of Suit. Place an "X" in the appropriate box. If there are roultiple nature of suit codes associated with the case, pick the nature of suit code
that is most applicable. Click here for: Nature of Suit Code Descriptions.

Origin, Place an "X" in one of the seven boxes.

Original Proceedings, (1) Cases which originate in the United States district courts.

Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441,
When the petition for removal is granted, check this box.

Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date,

Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
multidistrict litigation transfers.

Multidistrict Litigation — Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C,
Section 1407.

Multidistrict Litigation — Direct File, (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7, Origin Code 7 was used for historical records and is no longer relevant cue to
changes in statue.

Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P,
Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction,
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
numbers and the corresponding judge names for such cases,

Date and Attorney Signature. Date and sign the civil cover sheet,

 
Case 2:19-cv-00539-NIQA Document 1 Filed 02/06/19 Page 3 of 23

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

WESTMINSTER AMERICAN INSURANCE COMPANY -: CIVIL ACTION
Vv.
SPRUCE 1530, LLC and AL SHAPIRO . No.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(6) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( }

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special
management cases.) ( )

(f) Standard Management — Cases that do not fall into any one of the other tracks. (x)

UG) gy William T. Salzer, Esquire

 

 

 

Date Attorney-at-law Attornéy for plaintizy
215-299-4346 215-299-4301 wsalzer(@swartzcampbell,com
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02

 
Case 2:19-cv-00539-NIQA Document 1 Filed 02/06/19 Page 4 of 23

 

Civil Justice Expense and Delay Reduction Plan
Section 1:03 - Assignment to a Management Track

(a) The clerk of court will assign cases to tracks (a) through (d) based on the initial pleading.

(b) In all cases not appropriate for assignment by the clerk of court to tracks (a) through (d), the
plaintiff shall submit to the clerk of court and serve with the complaint on all defendants a case management
track designation form specifying that the plaintiff believes the case requires Standard Management or
Special Management. In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on the
plaintiff and all other parties, a case management track designation form specifying the track to which that
defendant believes the case should be assigned.

(c) The court may, on its own initiative or upon the request of any party, change the track
assignment of any case at any time.

(d) Nothing in this Plan is intended to abrogate or limit a judicial officer's authority in any case
pending before that judicial officer, to direct pretrial and trial proceedings that are more stringent than those
of the Plan and that are designed to accomplish cost and delay reduction.

(e) Nothing in this Plan is intended to supersede Local Civil Rules 40.1 and 72. 1, or the
procedure for random assignment of Habeas Corpus and Social Security cases referred to magistrate judges
of the court.

SPECIAL MANAGEMENT CASE ASSIGNMENTS
(See §1.02 (e) Management Track Definitions of the
Civil Justice Expense and Delay Reduction Plan)

Special Management cases will usually include that class of cases commonly referred to as "complex
litigation" as that term has been used in the Manuals for Complex Litigation. The first manual was prepared
in 1969 and the Manual for Complex Litigation Second, MCL 2d was prepared in 1985. This term is
intended to include cases that present unusual problems and require extraordinary treatment. Sec §0.1 of the
first manual. Cases may require special or intense management by the court due to one or more of the
following factors: (1) large number of parties: (2) large number of claims or defenses; (3) complex factual
issues; (4) large volume of evidence; (5) problems locating or preserving evidence; (6) extensive discovery;
(7) exceptionally long time needed to prepare for disposition; (8) decision needed within an exceptionally
short time; and (9) need to decide preliminary issues before final disposition. It may include two or more
related cases. Complex litigation typically includes such cases as antitrust cases; cases involving a large
number of parties or an unincorporated association of large membership; cases involving requests for
injunctive relief affecting the operation of large business entities; patent cases; copyright and trademark
cases; common disaster cases such as those arising from aircraft crashes or marine disasters; actions brought
by individual stockholders; stockholder's derivative and stockholder's representative actions; class actions or
potential class actions; and other civil (and criminal) cases involving unusual multiplicity or complexity of
factual issues. See §0.22 of the first Manual for Complex Litigation and Manual for Complex Litigation
Second, Chapter 33,

 
Case 2:19-cv-00539-NIQA Document 1 Filed 02/06/19 Page 5 of 23

- coewteeee saree SNITED STATES DISTRICT COURT - be eect ene peepee ntti oe eget eee
eee ~~ FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose af assignment to the appropriate calendar)

Address of Plaintiff, 8890 McDonogh Road, Suite 310, Owings Mills, Maryland 21117

 

Address of Defendant; 909 Centennial Road, Narberth, PA 19072

Place of Accident, Incident or Transaction; _!520-1532 Spruce Street, Philadelphia, PA 19107

 

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:
Civil cases are deemed related when Fes is answered to any of the following questions:

I. Is this case related to properly included in an earlier numbered suit pending or within one year Yes [] No [>+}
previously terminated action in this court?

2, Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [| No [-<|
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [| No
nurnbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [ ] No
case filed by the same individual?

I certify that, to my knowledge, the within case Cl is / [ris not related to any case now pending or within one year previously terminated action in
this court except as noted above,

DATE: LO le Wy | Yue?

Attorney-at~ aw / Pro Se Plaintiff Attorney LD. # (if applicable}

 

 

CIVIL: Place a ¥ in one category only)

 

 

 

 

 

Ay Federal Question Cases: B. Diversity Jurisdiction Cases:
C] 1. Indemnity Contract, Marine Contract, and All Other Contracts [4 1. Insurance Contract and Other Contracts
[J 2. FELA CJ 2. Airplane Personal Injury
LJ 3. Jones Act-Personal Injury [LT] 3. Assault, Defamation
[] 4. Antitrust [] 4. Marine Personal Injury
4 3. Patent LC] 5. Motor Vehicle Personal Injury

6. Labor-Management Relations [] 6. Other Personal Injury (Please specify):
[i] 7. Civil Rights CI 7. Produets Liability
1 8 Habeas Corpus [] 8. Products Liability — Asbestos
H 9, Securities Act(s) Cases [] 9. All other Diversity Cases

10, Social Security Review Cases (Please specify}:
[] 11. All other Federal Question Cases

(Please spect):
ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

1,___William T. Salzer , counsel of record or pro se plaintiff, do hereby certify:

 

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

Relief other than monetary damages is sought.

DATE: Glo 42657

Attorney-at-Law / Pro Se Plaintiff Aitorney 1D, # (ifapplicable)

 

NOTE: A trial de nove will be a trial by jury only if there has been compliance with F.R.C.P. 38,

 

 

 

Cty, 609 (5/2018)

 
Case 2:19-cv-00539-NIQA Document 1 Filed 02/06/19 Page 6 of 23

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SWARTZ CAMPBELL LLC
BY: William T. Salzer, Esquire Attorneys for Plaintiff
Identification No. 42657

Two Liberty Place - 28th Floor

50 South 16 Street
Philadelphia, PA 19102

(215) 564-5190

wsalzer@swartzcampbell.com

WESTMINSTER AMERICAN INSURANCE
COMPANY,
CIVIL ACTION
Plaintiff,
vs. NO.
SPRUCE 1530, LLC, AL SHAPIRO,
Defendants.

 

 

DECLARATORY JUDGMENT COMPLAINT
Westminster American Insurance Company (“Westminster”), by and through its
undersigned counsel, and pursuant to the Declaratory Judgments Act, 28 U.S.C. § 2201,
et seq. institutes this action for declaratory judgment. In support of this civil action,

Westminster avers, as follows:

I. PARTIES

1. Plaintiff, Westminster American Insurance Company (“Westminster”) is
incorporated in the State of Maryland with a principal place of business located at 8890

McDonough Road, Suite 310, Owings Mills, Maryland 21117.

 
Case 2:19-cv-00539-NIQA Document 1 Filed 02/06/19 Page 7 of 23

2. Defendant, Spruce 1530, LLC (“Spruce 1530”) is a limited liability company
organized and existing under the laws of the Commonwealth of Pennsylvania with a
principal place of business located at 909 Centennial Road, Narberth, Pennsylvania 19072.

3. Defendant Al Shapiro (“Shapiro”) is an individual who, upon information and
belief, is a resident of the Commonwealth of Pennsylvania and who maintains a business
address at 909 Centennial Road, Narberth, Pennsylvania 19072. Upon information and
belief, Shapiro is the managing principal member of Spruce 1530, LLC.

II. JURISDICTION AND VENUE

4, This action is brought under the Declaratory Judgments Act, 28 U.S.C. §
2201.

5. This court has jurisdiction over the Plaintiffs claim pursuant to diversity
jurisdiction under 28 U.S.C. § 1332 because the amount in controversy is over $75,000.00
and the lawsuit involves citizens of different states.

6. Venue in this court is appropriate pursuant to 28 U.S.C. § 1391 as the policy
of insurance which is the subject matter of this lawsuit was issued to the policyholder
Defendant Spruce 1530, LLC in Montgomery County, Pennsylvania and the underlying
litigation to which the declaratory judgment action relates is pending in Philadelphia
County, Pennsylvania.

Ill. The Underlying Civil Action

7, The Westminster policyholder, Spruce 1530, LLC (“1530”) and Al Shapiro
(“Shapiro”) (collectively referred to as “the 1530 Defendants”) are defendants in a civil
action brought by Touraine, L.P. in the Court of Common Pleas of Philadelphia County,

2

 
Case 2:19-cv-00539-NIQA Document 1 Filed 02/06/19 Page 8 of 23

Docket No. 170603620. The initial Complaint was filed on November 29, 2017, The 1530
Defendants filed their Preliminary Objections to the Complaint on December 19, 2017.

8. Touraine, L.P. filed an Amended Complaint on January 8, 2018. On J anuary
29, 2018, the 1530 Defendants filed Preliminary Objections to the Amended Complaint.
On February 19, 2018, Touraine L.P. filed its Second Amended Complaint. On March 12,
2018, the 1530 Defendants filed Preliminary Objections to the Second Amended
Complaint.

9. On April 2, 2018, Touraine filed its Third Amended Complaint. A true and
correct copy of the Third Amended Complaint filed by Touraine, L.P. against Spruce 1580,
LLC Shapiro is attached hereto as Exhibit “A” (“the Underlying Complaint”). On April 23,
2018, the 1530 Defendants filed their Preliminary Objections to the Third Amended
Complaint.

10. On June 14, 2018, the Court granted in part the 1530 Defendants’
Preliminary Objections in the nature of a demurrer and entered an Order dismissing with
prejudice Count I of Third Amended Complaint (Wrongful Use of Civil Proceedings) and
overruled the Preliminary Objections to Count II (Abuse of Process). A true and correct
copy of the Court’s Order is attached as Exhibit “B”.

11. On July 10, 2018, the 1530 Defendants filed their Answer to the Third
Amended Complaint with New Matter.

12. The Touraine, L.P. is the owner of a building located at 1520-28 Spruce
Street in Philadelphia which is immediately adjacent to a building owned by Spruce 1530
called the Newport Building. Touraine Third Amended Complaint, {/23-24. The genesis of

3

 
Case 2:19-cv-00539-NIQA Document 1 Filed 02/06/19 Page 9 of 23

 

the Underlying Action is a dispute between the two building owners over the boundary
between the two adjacent and abutting buildings. Id. at 422-25.

13. As described in the Complaint in the Underlying Action, the Touraine and
Spruce 1530 were parties to two consolidated civil actions filed in the Court of Common
Pleas of Philadelphia County, Spruce 1530, LLC v. Touraine, L.P. PCCP August Term
2015, Docket No. 00320 (“the 320 Action”) and Touraine, L.P. v. Spruce 1530, LLC, July
Term 2015; No. 3928 (“the 3928 Action”). Touraine Third Amended Complaint, {2.

14.‘ The litigation concerned ownership of improvements to the Newport building
which extended over the property line and into a section of the Touraine. Id. at 750-56.
Touraine alleges that Spruce 1530 and Shapiro referred to the encroachments as
“Disputed Areas” despite the fact that there was never any real dispute that the
encroachments existed without the Touraine’s knowledge or consent. Id. at 954.

15. Touraine avers that the permanent reference to the location of the boundary
between the buildings was etched onto an external wall of the Newport such that there
was ho reasonable doubt as to location of the property line. Id, at 156-57.

16.  Touraine avers that Spruce 1530 acting by and through Shapiro advanced
frivolous claims in the 320 Action by virtue of its Quiet Title Amended Complaint and in
connection with its Answer and Counterclaim to the 3928 Action. Id. at 3-4.

17. ‘Touraine avers that Spruce 1530 at the direction of Shapiro attempted to
misappropriate ownership of a portion of the Touraine property through legally infirm
claims and that Shapiro knew that Spruce 1530 possessed no viable claim to the

ownership of the property. Id. at 95.

 

 
Case 2:19-cv-00539-NIQA Document 1 Filed 02/06/19 Page 10 of 23

18. Touraine avers that Spruce 1530 through the litigation of the 320 and 3928
Actions sought to coerce Touraine to cede ownership of the disputed property through the
threat of expensive litigation. Id. at {6. In this regard, it is alleged that Shapiro met
with a Touraine representative to discuss the encroachments at which time Shapiro stated
that Spruce 1530 would not remove the improvements but would instead file a lawsuit
against Touraine that “was going to cost so much time and so much money that [Touraine]
was joust going to give up” and cede the disputed property to 1530. Id. at 4/75.

19. A non-jury trial of the “320” and “3928 Actions” took place before the
Honorable Gene Cohen in which the court held in favor of Touraine with respect to the
disputed issues of the location of the boundary between the Touraine and the Newport and
as to Spruce 1530’s claims with respect to the ownership of the disputed parcel under
theories of boundary by consent or boundary by acquiescence. Id. at 49. By supplemental
order dated January 23, 2017, the court awarded Touraine an injunction and monetary
damages in the amount of $111,570.00. Id. at 411.

20. Touraine avers that it prevailed on the merits of the claims which
terminated in favor of Touraine. Id. at 418. It alleges that it incurred losses in the nature
of attorney’s fees and other professional fees and costs in connection with these lawsuits.
Id. at $19.

21.  Touraine avers that Spruce 15380 engaged in misleading tactics and a
perversion of the litigation process in these lawsuits through its motion practice and

handling of discovery which it alleges was primarily for the purpose of harming Touraine

 
Case 2:19-cv-00539-NIQA Document 1 Filed 02/06/19 Page 11 of 23

and preventing Touraine from swiftly and efficiently completing the fact-finding process.
Id. at 920.

22. Touraine avers that Shapiro was aware that he was in possession of a
property survey among Spruce 1530’s business records that depicted the location of the
property line between the two buildings and that he withheld the documents from
production throughout discovery. Id. at 58.

23. Touraine avers that Spruce 1530 obstructed the discovery process and used
various components of the legal process for an ulterior purpose which sent Touraine on
“wild goose chases” during discovery. Id. at 179. Touraine avers that Spruce 1530 abused
the discovery process through repeated objections, delays, misidentification of witnesses
and withholding relevant information which increased the costs of discovery. Id. at J79-
87.

24,  Touraine avers that Spruce 1530 abused the summary judgment process by
manufacturing supposed material issues of fact which did not otherwise exist by proffering
representations regarding evidence to be adduced at trial which did not exist. Id. at 4§108-
110. Touraine avers that these representations were knowingly false and made only to
survive summary judgment and to prolong the case in an effort to impose more costs on
Touraine. Id. at 4109.

25,  Touraine alleges that as a result of Spruce 1530’s bad faith gamesmanship,
abuse of process and the continued changing of its legal theories, Touraine unnecessarily
incurred legal expenses to protect its property rights from Spruce 1530's frivolous claims.

Id. at 142.

 
Case 2:19-cv-00539-NIQA Document 1 Filed 02/06/19 Page 12 of 23

26. In Count I of the Third Amended Complaint in the Underlying Action,
Touraine avers a claim of wrongful use of civil proceedings, 42 Pa. C.S.A. §8531 (also
known as a “Dragonetti claim”) in which it avers that the 1530 Defendants procured,
initiated and continued civil proceedings against Touraine which were without basis in
law or fact. It is alleged that the 1530 Defendants knew from the outset that the frivolous
claims that they were prosecuting were meritless. Id. at 4/156.

27. In Count II of the Third Amended Complaint, Touraine avers a claim for
abuse of process in which it is alleged that the 1530 Defendants used legal process against
Touraine primarily to accomplish a purpose for which the process was not designed. Id. at
163. This included misdirection employed during discovery, abuse of motion practice,
abuse of the process of issuing subpoenas and deposition notices. Id. at (164. It is alleged
that this was for the express purpose of imposing costs on Touraine to force it to give up
ownership of the disputed areas of encroachment on the Touraine property. Id. at 7165.

28. Touraine seeks recovery of punitive damages by reason of the 1530
Defendants’ wanton, willful and outrageous conduct. Id, at 4168.

29. Westminster provided Spruce 1530, LLC with a legal defense in the “320
Action” and “3928 Action” under a reservation of rights. Spruce 1530, LLC demanded
indemnification of the trial court’s monetary judgment rendered in favor of Touraine.
Westminster contested any obligation to indemnify Spruce 1530, LLC for the trial court
judgment.

30. Westminster and the 1530 Defendants entered into a Settlement Agreement
and Mutual Release, a true and correct copy of which is attached as Exhibit “F’.

7

 
Case 2:19-cv-00539-NIQA Document 1 Filed 02/06/19 Page 13 of 23

31. Pursuant to the terms of the aforesaid Settlement Agreement, Westminster
funded Fifty-two Thousand Five Hundred Dollars towards the payment of the Touraine’s
monetary judgment against Spruce 1530, LLC.

32, The Settlement Agreement provided that “each party, for itself and its
respective agents, insureds, shareholders, partners, officers, directors, attorneys, releases
and discharges the other party” .,. “of and from any obligation under or arising from the
Policy with respect to the Underlying Action including defense costs incurred by either
party in the Underlying Action. The Underlying Action was defined to include the “320
Action” and the “3928 Action”.

IV. The Westminster American Insurance Policy

33. Westminster American Insurance Company issued Policy No. BOP
591003103 to ELS Associates covering the period February 15, 2017 through February 15,
2018. Spruce 1530, LLC is a Named Insured. Al Shapiro is an Insured. Spruce 1530, LLC
and Shapiro were Insureds under Westminster American Policy No. BOP 591003103 for
policy periods February 15, 2015 through February 15, 2016 and for successive annual
renewals through February 15, 2018. A true and correct copy of the Westminster
Declarations for the 2017-2018 term are attached as Exhibit “C”.

34. Coverage under the Westminster Policy was conferred under Businessowners
Special Policy Form AAIS BP 0200 01 04. A true and correct copy of the operative
Businessowners Special Policy Form is attached as Exhibit “D”.

35. The Westminster Policy confers Personal and Advertising Injury liability
coverage under Coverage P which states, in pertinent part, as follows:

8

 
Case 2:19-cv-00539-NIQA Document 1 Filed 02/06/19 Page 14 of 23

a. We pay all sums which an insured becomes legally
obligated to pay as “damages” due to “personal and
advertising injury” to which this insurance applies. We
have the right and duty to defend the insured against a
“suit” seeking “damages” which may be covered under the
Commercial Liability Coverage. However, we have no
duty to defend the insured against a “suit” seeking
“damages” arising out of “personal and advertising
injury” to which this policy does not apply.

d. We cover “personal and advertising injury” arising out of
an offense committed in the course of “your” business if
the offense was committed:

2) during the policy period;
36. The Policy defines a “personal and advertising injury” to mean
an injury... arising out of one or more of the following offenses:
c. Malicious prosecution
37. The Policy does not include “abuse of process” as a “personal
and advertising injury” offense.
38. The Policy contains exclusions to coverage which, in pertinent
part, state as follows:

2. Exclusions

d. We do not pay for “personal and advertising injury”
arising out of an act committed by or directed by the
insured who knew that “personal and advertising injury”
would occur as a result of the act.

39.The Policy defines “damages” as “compensation in the form of money for a

person who claims to have suffered an injury”.

AQ, On July 16, 2018, the 1530 Defendants first notified Westminster of the

fact that the Spruce 1530 Defendants were named as defendants in the Underlying

9

 
Case 2:19-cv-00539-NIQA Document 1 Filed 02/06/19 Page 15 of 23

Action. A true and correct copy of said letter is attached as Exhibit “RE”.

41. In the July 16 correspondence, counsel for the Spruce 1530 Defendants
requested that Westminster assume the legal defense of the Spruce 1530 Defendants.

42. Westminster disclaimed any legal obligation to undertake the defense of the
Spruce 1530 Defendants in the Underlying Action.

43. As of July 16, 2018, the extant claim against the Spruce 1530 Defendants
was restricted to one for common law abuse of process as the Dragonetti claim for
wrongful use of civil proceedings was dismissed by the court on Preliminary Objections.
A motion for reconsideration of the court’s ruling was not filed.

44. The Policy specifies duties of an insured in the event a “suit” is brought
against an insured. The insured must promptly send to Westminster copies of all legal
papers, demands and notices received in connection with such “suit”. The Policy provides
that no “suit” may be brought against Westminster unless all of the terms of the
Commercial Liability Coverage have been complied with.

45. The Spruce 1530 Defendants were aware of the lawsuit as of July 7, 2017 at
which time they were served with a Writ of Summons.

46. The Spruce 1530 Defendants were aware of the allegations of the Touraine
Complaint on or about November 29, 2017 when the initial Complaint was filed.

AT. The first notice to Westminster of the lawsuit was by correspondence dated

July 16, 2018.

10

 
Case 2:19-cv-00539-NIQA Document 1 Filed 02/06/19 Page 16 of 23

COUNT I-DECLARATORY JUDGMENT-NO PERSONAL AND
ADVERTISING INJURY OFFENSE

 

48. Plaintiff incorporates the averments of Paragraphs 1 through 47 as if fully
set forth herein.

49. As of the date on which the Spruce 1530 Defendants first tendered notice of
the lawsuit, the Touraine’s claims were confined by the court to one Count of “abuse of
process” as the Dragonetti claim for wrongful use of civil proceedings was dismissed.

50. The Dragonetti Act is a codification of the common law tort of wrongful use of
civil proceedings or otherwise known as malicious prosecution. The essence of the tort is
the institution of the civil action for an improper purpose and without probable cause.

51. Abuse of process is the improper use of legal process after it has been issued
primarily to accomplish a purpose for which the legal process was not designed.

62. Abuse of process differs from malicious prosecution in that the gist of the
latter is the commencement of a legal action or causing legal process to issue without
justification and abuse of process is the misuse of legal process after its issuance
(otherwise justified in itself) but for an end for which it was not designed. Abuse of
process is actionable irrespective of the merits of the lawsuit or whether legal process was
correctly initiated.

53. Pennsylvania recognizes malicious prosecution and abuse of process as
distinct torts.

54, Abuse of process is not one of the enumerated torts subsumed within the

definition of “personal and advertising injury’.

1]

 

 
Case 2:19-cv-00539-NIQA Document 1 Filed 02/06/19 Page 17 of 23

55. Although malicious prosecution is an enumerated “personal and advertising
injury” offense, Westminster's defense obligation was not triggered at the time that the
Spruce 1530 Defendants first tendered notice of the lawsuit, as by that time, the malicious
prosecution claim had been dismissed by the court.

56. The duty to defend terminates when the claim is confined to the possibility of
a recovery outside of the coverage of the policy.

57. The insurer is not bound to defend an insured when it cannot be bound to
indemnify, regardless of when the duty to defend comes to an end.

58. As of July 16, 2018 when the Spruce 1530 Defendants first notified
Westminster of the Underlying Action, the malicious prosecution claim was dismissed;
therefore, Westminster had no potential duty to indemnify the Spruce 1530 Defendants for
a covered claim.

59. The possibility that the trial court’s dismissal of the malicious prosecution
claim might be ultimately reversed and vacated on appeal does not obligate Westminster
to defend the remaining uncovered claim through conclusion.

60. Westminster is not obligated to reimburse the Spruce1530 Defendants for
their legal fees and costs incurred during the time that the malicious prosecution claim
remained in the case because the Spruce 1530 Defendants had not tendered the defense to
Westminster during that time period.

61, The Spruce 1530 Defendants’ failure to notify Westminster of the lawsuit

constituted a breach of the Policy’s notice conditions.

12

 
Case 2:19-cv-00539-NIQA Document 1 Filed 02/06/19 Page 18 of 23

62. Accordingly, Westminster American does not have an obligation to defend or
potentially indemnify the Spruce 1530 Defendants for the allegations of liability
remaining in the Underlying Action as abuse of process does not constitute a “personal
and advertising injury”.

WHEREFORE, Westminster American Insurance Company respectfully requests
that declaratory judgment be entered in its favor and against the 1530 Defendants and
further requests that the Court declare that (1) Westminster American Insurance
Company is not obligated to defend or indemnify Spruce 1530, LLC or Al Shapiro in the
Underlying Action; (2) Westminster American Insurance Company is not. obligated to
reimburse Spruce 1530 or Al Shapiro for attorney’s fees and costs incurred in the
Underlying Action: and (3) such further and other relief that the court deems just and
appropriate,

COUNT II
DECLARATORY JUDGMENT - KNOWING VIOLATION EXCLUSION

 

63. Plaintiff incorporates the averments of Paragraphs 1 through 62 as if fully
set forth herein.

64. The Policy removes liability coverage for “personal and advertising injury”
arising out of an act committed by or directed by the insured who knew that “personal and
advertising injury” would occur as a result of the act.

65.  Touraine alleges that the principal of Spruce 1530, LLC, Al Shapiro,
committed to and threatened Touraine’s principal with the specter of imposing legal costs

to force it to cede its property rights to the disputed areas. Touraine Third Amended

Complaint, 74-75.
13

 
Case 2:19-cv-00539-NIQA Document 1 Filed 02/06/19 Page 19 of 23

66. Touraine alleges that during the course of discovery in the “820 and 3928
Actions”, Shapiro knowingly withheld production of a property survey prepared prior to
the improvements of the Newport, with the understanding that this survey showed the
location of the boundary line between the Touraine and Newport buildings as asserted by
the Touraine. Touraine Third Amended Complaint, §58. Touraine alleges that the
intentional withholding of this evidence resulted in Touraine expending effort and expense
to authenticate other surveys depicting the location of the property line. Id.at 63.

67. Touraine alleges that the Spruce 1530 Defendants with knowledge of the
precise location of the property line separating the Newport from the Touraine, used the
frivolous claims for the improper purpose of coercing Touraine to involuntarily convey the
encroachments for zero consideration. Id. at 460.

68. Touraine avers that Spruce 1530 acting by and through Shapiro
“intentionally perverted the discovery process by using it to send Touraine on several wild
goose chases and forcing Touraine to proceed with costly undertakings. Id. at 979.
Touraine alleges that 1530 acting through Shapiro identified thirteen entities and
individuals who supposedly had knowledge about the disputed areas and the factual basis
of 1580's claims, which prompted Touraine to subpoena these persons for depositions and
document production. It is alleged that most, if not all, of the third parties had absolutely
no knowledge of the facts posited. Id. at 185. It is alleged that 1530 engaged in a willful
misdirection, concealment of material information and proffered untruthful information in
its discovery responses which constituted a perversion of the legal process and abuse of
process. Id. at 87.

14

 
Case 2:19-cv-00539-NIQA Document 1 Filed 02/06/19 Page 20 of 23

69. It is averred that Spruce 1530 and Shapiro abused the summary judgment
procedure by knowingly and completely manufacturing supposed material issues of fact
which did not exist to prolong the case and increase the costs to Touraine in the hope that
Touraine would accede to their demands and compromise its ownership rights to the
disputed property areas. Id. at 4108-110.

70. It is averred that Shapiro at all times knew that there was no evidence to
support 1530’s legal arguments at trial but that the assertions were knowingly false for
the purpose of imposing the prospect of a costly trial. Id. at $109-111.

71. An abuse of process requires some definitive act or threat not authorized by
the legal process, in this case, Shapiro’s threat to impose excessive legal costs on Touraine.

72. The abuse of process claim is dependent on proof that the insured knowingly
engaged in conduct which constitutes a perversion of the legal process for an improper
purpose. Such claims are removed from coverage under the Knowing Violation exclusion.

WHEREFORE, Westminster American Insurance Company respectfully requests
that declaratory judgment be entered in its favor and against the Spruce 1530
Defendants and further requests that the Court declare that (1) Westminster American
Insurance Company is not obligated to defend or indemnify Spruce 1530, LLC or Al
Shapiro in the Underlying Action; (2) Westminster American Insurance Company is not
obligated to reimburse Spruce 1530 or Al Shapiro for attorney’s fees and costs incurred in
the Underlying Action; and (8) such further and other relief that the court deems just

and appropriate.

15

 
Case 2:19-cv-00539-NIQA Document 1 Filed 02/06/19 Page 21 of 23

 

COUNT III
DECLARATORY JUDGMENT - PUNITIVE DAMAGES NOT COVERED

73. Plaintiff incorporates the averments of paragraphs 1 through 72 as if fully set
forth herein.

74.  Touraine seeks the imposition of punitive damages on the Spruce 15380
Defendants.

75. Westminster avers that it is not obligated to defend or potentially indemnify
the 1530 Defendants for the claims asserted in the Underlying Action. In the alternative,
should the court determine that a duty to defend exists, the Westminster policy affords no
coverage for a claim of punitive damages.

76. The Policy defines “damages” as “compensation in the form of money for a
person who claims to have suffered an injury’. Punitive damages are not compensation
for an injury but instead punishment or exemplary damages to deter others from
engaging in similar conduct. As such, punitive damages are not “damages” as defined by
the Westminster Policy.

77. In the alternative, public policy bars an insurer from indemnifying an
insured against an award of punitive damages based on its commission of outrageous
conduct as to provide indemnification would remove the deterrent effect of punitive
damages.

78, Accordingly, Westminster is not obligated to defend or indemnify the Spruce
1530 Defendants for the claims injunctive relief to order the removal of the encroachments

or the cost of complying with such injunctive relief.

16

 
Case 2:19-cv-00539-NIQA Document 1 Filed 02/06/19 Page 22 of 23

WHEREFORE, Westminster American Insurance Company respectfully requests
that judgment be entered in its favor and against the Defendants and that the court
issue a declaration that Westminster American Insurance company is not obligated to
indemnify Spruce 1530, LLC, and Al Shapiro against an award of punitive damages in

the Underlying Action.

COUNT IV
DECLARATORY JUDGMENT

 

79. Plaintiff incorporates the averments of paragraphs 1 through 78 as if fully set
forth herein.

80. Westminster and Spruce 1530, LLC entered into a Settlement Agreement
and Mutual Release as a result of the settlement of an insurance coverage dispute
stemming from the “320” and “3928 Actions” in which Spruce 1530 LLC on behalf of its
shareholders, officers, employees, inclusive of Al Shapiro, released Westminster of any
obligation under or arising from the Policy “with respect to the Underlying Action”.

81. The plain meaning of the phrase “with respect to” is “having any connection
with”.

82, Touraine’s lawsuit for malicious prosecution and abuse of process is based on
the assertion that it unjustifiably incurred legal fees and costs in the Underlying Action
which should not have been borne but for the wrongful initiation of the lawsuit and the
abuse of legal process after its issuance.

83. The Touraine’s lawsuit arises from the filing and prosecution of the “320” and

“3928” Actions. Touraine seeks to recover its attorney’s fees, professional fees and costs

17

 
Case 2:19-cv-00539-NIQA Document 1 Filed 02/06/19 Page 23 of 23

incurred in the “320” and “3928” Actions. Touraine’s damage claim is factually connected
to and dependent on the “320” and “3928 Actions”.

84. The aforesaid Settlement Agreement released Westminster of any obligation
under or arising from the Policy with respect to the “320” or “3928 Actions” which would
include the damages that are sought by Touraine consisting of their legal fees,
professional] fees and expenses incurred in those legal actions.

WHEREFORE, Westminster American Insurance Company respectfully requests
that judgment be entered in its favor and against the Defendants and further requests
that the Court declare that Westminster American Insurance Company is not obligated to
indemnify Spruce 1530, LLC or Al Shapiro for the damages claimed in the Underlying

Action and such further and other relief that the court deems just and appropriate.

iy”

William "f’AAlzor
Attorneys for Plaintiff
Westminster American Insurance Company

18

 
